[PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE ELEVENTH CIRCUIT                    FILED
                                                             U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                  AUGUST 7, 2002
                                                                THOMAS K. KAHN
                                    No. 01-13151                     CLERK

                            D.C. Docket No. 99-01332-CV


BRIAN L. GRECH,

                                                           Plaintiff-Appellant,

      versus
CLAYTON COUNTY, GEORGIA,
                                                           Defendant-Appellee.

                               ---------------------------
                n Appeal from the United States District Court for the
                            Northern District of Georgia
                               --------------------------


               (Opinion April 19, 2002, 288 F.3d 1277, 11th Cir. 2002)
                                   (August 7, 2002)

Before EDMONDSON, Chief Judge, TJOFLAT, ANDERSON, BIRCH,
DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON,
Circuit Judges*.


BY THE COURT:
               A member of this Court in active service having requested a poll on

the suggestion of rehearing en banc and a majority of the judges in this Court in

active service having voted in favor of granting a rehearing en banc,
               IT IS ORDERED that the above cause shall be reheard by this

court en banc. The previous panel's opinion is hereby VACATED.
____________________
*Senior U. S. Circuit Judge Phyllis A. Kravitch may elect to participate in further proceedings in
this matter pursuant to 28 U.S.C. § 46(c).